DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and are 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 and 16-18 are dependent upon cancelled claims and as such it is unclear how these claims further limit the claimed invention and as such the claims are rendered unclear.
Claim 16 recites the limitation "the biosurfactant".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the water and biosurfactant mixture".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 and 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-13 and 16-18 are dependent upon cancelled claims and as such do not contain a reference to a claim previously set forth and further limit said claims .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purposes of advancing prosecution claims 12-13 and 16-18 have been rejected below as if they ultimately depend upon independent claim 2 rather than cancelled claims however correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3, 8-9,12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US 2012/0252066) in view of Ho (US 2017/0022465) and further in view of Allen et al. (US 4,589,927) in view of Granstrom (WO 2012/004460) and further in view of Farmer et al. (US 2017/0107477).

Regarding claim 2 Heng discloses a method for producing a microorganism and/or a growth by-product thereof (See Heng Abstract), wherein said method comprises: preparing a fermentation matrix comprised of a solid material in the vessel of the system (See Heng [0107] wherein the device is packed/fibrous bed, i.e. a fermentation matrix of solid material is provided in the vessel), providing a liquid culture medium; inoculating the system with a microorganism;(See Heng [0109] wherein liquid culture medium and microorganisms, i.e. inoculation, are provided.) cultivating the microorganism in the system; (See Heng [0104] wherein cells, i.e. microorganisms are cultured) and harvesting the microorganism and any growth by-products produced during cultivation.(See Heng [0104] and claim 41 wherein materials including microorganisms and growth byproducts are harvested and the vessel is emptied.)

Heng also discloses performing a cell culture method in a system comprising a fermentation vessel;(See Heng Fig. 3B vessel 100) an internal mixing device (See Heng Fig. 3B internal mixing device122); a sparging system(See Heng Fig. 3B sparger 120); and a controller wherein fermentation parameters are controlled thereby. 

Ho discloses a cell culture method and system wherein operations are controlled by utilizing a PLC controller.(So Ho [0059])


It would have been obvious to one of ordinary skill in the art at the time of filing to provide a PLC Controller as described by Ho in the device of Heng because such a control system allows for the production and growth of biomaterials and automated control over system functions reducing operator intervention and associated costs as would be desirable in the method of Heng.

Heng also does not specifically disclose submerging the fermentation matrix in a liquid culture medium however Ho describes performing such a submersion of such a fermentation matrix and one of ordinary skill in the art would recognize that submersion of the fermentation matrix in a liquid culture solution would be required in order to perform culture of the cells.
As such it would have been obvious to one of ordinary skill in the art at the time of invention to submerge a fermentation matrix in liquid culture medium as described by Ho in the method of Heng because doing so allows for effective contact of cells with required nutrient medium as would be desirable and is required by Heng.

Heng discloses various inlet and outlet ports to add and remove material but does not specifically disclose an external circulation system; wherein said external circulation system also functions as a temperature control system.
 
Allen et al. discloses a device for the production of biological materials wherein a recirculation loop with temperature control system is provided such that materials may be effectively added or removed from the device and production rates and yields may be improved. (See Allen Fig., Abstract wherein a recirculation loop 20 is provided and comprises temperature control element 17.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide a recirculation loop with temperature control as described by Allen in the method of modified Heng because such a recirculation loop allows the removal of desired products as well as increased yields as would be desirable in the method of modified Heng.

modified Heng discloses all the claim limitations as set forth above but does not specifically disclose the material which forms the packed/fibrous bed.

Granstrom discloses a system for growing microorganisms wherein a solid support matrix provides improved bioreactor performance and said support is formed from loofas packed in a bioreactor and said solid support comprises loofa. (See Granstrom Pg. 19 Lines 15-20 and Pg. 20 Lines 22-31 wherein loofa sponge is a is a microorganism support material.  It is noted that such loofa must comprise either natural or synthetic loofa as these represent the only types thereof.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide solid support matrix from loofa as described by Granstrom in the method of modified Heng because such a solid support provides improved bioreactor performance, greater cell volumes,and appropriate material exchange properties so that microorganisms may be effectively grown as would be desired in the device of modified Heng and represents a specific and preferred support material as is specifically required for the packed/fibrous bed reactor of Heng.


modified Heng discloses all the claim limitations as set forth above as well as the method wherein inoculating the system comprises mixing cells of a microorganism with water, and circulating the cells, water and culture medium through the system, wherein the cells adhere to the matrix. (See Heng,Ho, and Granstrom wherein cells are nixed with nutrient medium which water and the cells adhere to the matrix in order to culture.)

Modified Heng does not specifically disclose the water being filtered water. 

Farmer discloses a microorganism production method and device that utilizes filtered water in in order to properly perform such functions. (See Farmer  Abstract and [0043]

It would have been obvious to one of ordinary skill in the art at the time of filling to provide filtered water as described by Farmer in the method of modified Heng because filtered water is known to allow proper production of biological products and reduce contamination as would be desirable in modified Heng


modified Heng discloses all the claim limitations as set forth above as well as the method wherein the fermentation matrix is prepared by placing or pouring a solid material, or pieces of a solid material, into the vessel until the amount of solid material or pieces thereof reaches a height within the tank. (See Heng [0107] wherein a packed bed is formed, i.e. a solid material or pieces thereof are added to the vessel to some height.)

In regards to the amount of solid material placed in the tank such that it reaches a height of 50% to 90% of the tank height it is noted that as the cost of materials and amount of microorganisms grown are variables that can be modified, among others, by adjusting said height of solid material within the tank, with said cost and amount of microorganisms grown both increasing as the height of solid material is increased, the precise height of solid material would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed height of solid material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the height of the solid material in the apparatus of modified Heng to obtain the desired balance between the cost and the microorganisms grown (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Furthermore Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to adjust the amount and this height of solid material, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
  

Regarding claim 3 modified Heng discloses all the claim limitations as set forth above as well as performing cleaning but does not specifically disclose sterilization.

Ho discloses a growth method wherein the system is sterilized prior to preparing a fermentation matrix, after preparing the fermentation matrix and/or after the fermentation matrix is submerged in the liquid culture medium. (See Ho [0069] wherein the system is autoclaved, i.e. sterilized, in place, i.e. prior to use.)

It would have been obvious to one of ordinary skill in the art at the time of filing to perform sterilization prior to preparing a matrix as described by Ho because such sterilization is a well known procedure which prevents contamination of biological products and growth thereof as would be desirable in the device of Heng.
  
Regarding claim 8 modified Heng discloses all the claim limitations as set forth above as well as the method wherein submerging the matrix in liquid culture medium comprises pumping a culture medium into the system. (See Heng [0047wherein liquid culture medium is pumped into the system to submerge the matrix.)

Regarding claim 9 modified Heng discloses all the claim limitations as set forth above as well as the method, wherein the culture medium comprises one or more protein, carbon, lipid and/or nitrogen sources. (See Heng [0047] wherein the medium comprises lipids and [0076] wherein the culture medium comprises a carbon source.)
Regarding claim 12 modified Heng discloses all the claim limitations as set forth above as well as the method wherein the microorganism is a yeast, fungus or bacterium.  (See Heng [0047] wherein the cells may be material or fungal and [0073] wherein they may be yeast.)

Regarding claim 16 modified Heng discloses all the claim limitations as set forth above as well as the method wherein the biosurfactant is a sophorolipid (SLP). (See Heng Abstract wherein the biosurfactant is a sophorolipid)

Regarding claim 17 modified Heng discloses all the claim limitations as set forth above as well as the method further comprising pumping air into the system to create turbulence in the liquid. (See Heng [0121] wherein air is pumped into the system and blended with liquid therein, i.e. such blending creates turbulence in the liquid.)

Regarding claim 18 modified Heng discloses all the claim limitations as set forth above as well as the method wherein harvesting further comprises draining all liquid from the system, wherein the liquid in the system comprises the water and biosurfactant mixture, the microorganisms and any growth by-products thereof, and residual culture medium.  (See Heng Claim 41 wherein the equipment is emptied, i.e. all material including liquid, water/biosurfactant mixture, microorganisms, by-products, and culture medium have been collected from the system)



Regarding claim 19 modified Heng discloses all the claim limitations as set forth above as well as the method wherein the harvesting is repeated until all of the microorganism has been collected from the system. (See Heng Claim 41 wherein the equipment is emptied, i.e. all material including microorganisms have been collected from the system)

Claim(s) 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US 2012/0252066) in view of Ho (US 2017/0022465), Allen et al. (US 4,589,927), Granstrom (WO 2012/004460) and Farmer et al. (US 2017/0107477)as applied to claims above and further in view of Coutte et al. (US 2015/0045290).

Regarding claims 10 and 13 modified Heng discloses all the claim limitations as set forth above but does not disclose wherein the culture medium further comprises agar and/or alginate or wherein the microorganism is Wickerhamomyces anomalus, Starmerella bombicola, Saccharomyces cerevisiae, Saccharomyces boulardii, Pseudozyma aphidis, Meyerozyma guilliermondii, Pichia kudriavzevii, Trichoderma harzianum, Pleurotus ostreatus, Lentinula edodes, Bacillus subtilis, Bacillus amyloliquefaciens, Bacillus megaterium, Bacillus licheniformis, Rhodococcus erythropolis, Acinetobacter vinelandii, or Pseudomonas chlororaphis.


Coutte et al. discloses a method for producing biosurfactants wherein a microorganism cultured is Bacillus subtilis and a culture medium comprises agar. (See Coutte Abstract, [0016]-[0017], and [00173] wherein Bacillus subtilis is grown and a nutrient comprises agar)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a microorganism Bacillus subtilis and a nutrient including agar because such microorganisms and nutrients are known in the art to provide microorganisms and produce sought-after biosurfactants as would be desirable in the device and method of modified Heng and one would have a reasonable expectation of success in utilizing such materials in the method and system of modified Heng.

Regarding claim 14 modified Heng discloses all the claim limitations as set forth above but does not disclose wherein the microorganism is cultivated for 1 to 14 days.  

Couette et al. discloses a method of producing biosurfactants utilizing microorganisms wherein the microorganism is cultivated for 1, 2, or 3 days. (See [0280]-[0290])

It would have been obvious to one of ordinary skill in the art at the time of invention to culture the microorganisms between 1 and 3 days as described by Couette et al. in the method of modified Heng because such a culture time is known in the art to allow the maximum consumption of nutrients and production of biosurfactants as would be desirable in the method of modified Heng.  Furthermore one of ordinary skill in the art would be motivated to optimize the culture time in order to obtain the desired balance between product production and system throughput and associated costs.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are directed to the previous combination of references not teaching all the newly claimed elements.  A newly cited reference and rational have been provided to teach the newly claimed elements and as such applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799